       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 1 of 8. PageID #: 43




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  Core, et al.,                             :
                                            :
      Individually and on behalf of other :
      members of the general public         :
      similarly situated,                   :
                                            :    Civil Action No. 1:19-cv-1186-DAP
                                Plaintiffs, :
                                            :    Judge Dan Aaron Polster
  v.                                        :
                                            :    PLAINTIFFS’ MEMORANDUM IN
  Lighthouse Ins. Group, LLC,               :    OPPOSITION TO DEFENDANT’S
                                            :    MOTION TO COMPEL ARBITRATION
                                            :    AND DISMISS PLAINTIFFS’
                                            :    COMPLAINT, OR IN THE
                               Defendant. :      ALTERNATIVE, MOTION TO STAY
                                            :    PENDING ARBITRATION
                                            :
                                            :

       Named Plaintiffs Daniel Core and D’Angelo Williams (collectively “Class Plaintiffs” or

“Plaintiffs”), by and through their undersigned counsel, hereby respond to Defendant’s Motion to

Compel Arbitration and Dismiss Plaintiffs’ Complaint, or in the Alternative, Motion to Stay

Pending Arbitration (Doc. No. 3) (hereafter “Motion”) and respectfully request that the Motion

be denied in part for the reasons more fully discussed below.

       I.         Introduction

       Defendant Lighthouse Insurance Group, LLC (“Defendant” or “Lighthouse”) now moves

the Court to dismiss Plaintiffs’ Collective and Class Action Complaint for unpaid overtime and

seeks to compel arbitration of their claims as well as all other similarly situated employees. See

Doc. No. 3. Defendant Lighthouse asserts that it is entitled to compel arbitration of Plaintiffs’

claims based on arbitration agreements signed by the Plaintiffs when their employment began.

See Doc. No. 3-1 at Exhibits 1 and 2. The agreements that Defendant Lighthouse asks this Court
           Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 2 of 8. PageID #: 44




to enforce for its benefit, however, attempt to shift the payment of arbitration costs and fees to

Plaintiffs despite well-established law that requires their payment by Defendant Lighthouse.

Defendant also asks this Court to dismiss Plaintiffs’ Complaint with prejudice in ordering

arbitration when the appropriate course is to simply stay the case pending arbitration (which

Defendant alternatively requests), or at most dismiss the claims without prejudice. Defendant’s

Motion should therefore be denied, in part, and the Court should hold that portions of the

agreements are unenforceable, as more fully discussed below.

           II.      Law and Argument

           While there is a policy favoring arbitration when agreed to, “countervailing principles

also apply,”1 as “the federal policy in favor of arbitration is not an absolute one [.]” See Albert

M. Higley Co., 445 F.3d at 863; Thomas v. Right Choice Staffing Grp., LLC, No. CIV. 15-10055,

2015 WL 4078173, at *5 (E.D. Mich. July 6, 2015) (“[a]rbitration under the [FAA] is ‘a matter

of consent, not coercion.’). Thus, “[w]hile ambiguities in the language of the agreement should

be resolved in favor of arbitration, we do not override the clear intent of the parties, or reach a

result inconsistent with the plain text of the contract, simply because the policy

favoring arbitration is implicated.” EEOC v. Waffle House, Inc., 534 U.S. 279, 294, 122 S.Ct.

754, 151 L.Ed.2d 755 (2002) (internal citation omitted).

           It is also well-established that “[b]y agreeing to arbitrate a statutory claim, a party does

not forgo the substantive rights afforded by the statute; it only submits to their resolution in an

arbitral, rather than a judicial, forum.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26,

111 S. Ct. 1647, 1652, 114 L. Ed. 2d 26 (U.S. 1991). Thus, courts must “routinely invalidate

arbitration provisions that interfere with substantive statutory rights.” See Lewis v. Epic Systems

Corp., 823 F.3d 1147, 1160 (7th Cir. 2016). This includes an improper limit or cap on costs,
1
    Nestle Waters N. Am., Inc. v. Bollman, 505 F.3d 498, 504 (6th Cir.2007).

                                                           2
       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 3 of 8. PageID #: 45




damages, or attorney’s fees that a party may recover from arbitration. See Morrison v. Circuit

City Stores, Inc., 317 F.3d 646, 670 (6th Cir. 2003). It additionally includes provisions

purporting to shift certain costs of proceeding in arbitration to the claimant, which would deter

potential claimants from bringing their claims. Id. at 669. Because such clauses improperly limit

claimants’ statutory rights, courts typically invalidate these provisions in ruling on a motion to

compel arbitration. See Lewis, supra; see also Morrison, supra.

       A. The arbitration agreements at issue improperly seek to limit Plaintiffs’
          substantive statutory rights and remedies.

       If arbitration is compelled as requested by Defendant, any provision within the

agreements that purports to limit the Plaintiffs’ substantive statutory rights is plainly illegal and

must be invalidated as a party does not forgo the substantive rights afforded by statute by

agreeing to arbitrate. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26, 111 S. Ct. 1647,

1652, 114 L. Ed. 2d 26 (U.S. 1991). A limit or cap on damages, costs, or attorney’s fees that a

party may recover from arbitration improperly restricts substantive statutory rights and should

therefore be stricken. See Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 670 (6th Cir.

2003). Courts also must invalidate provisions that seek to shift certain arbitration costs to the

claimant as such cost-shifting provisions could deter potential claimants from bringing their

claims. Id. at 669.

       In Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 670 (6th Cir. 2003), the Sixth

Circuit held that an arbitration cost-splitting provision in an agreement was unenforceable. In so

holding, the court noted that arbitration costs often “far exceed[] the costs that a plaintiff would

incur in court” because courts do not charge for “in-person hearings, discovery requests, routine

motions, or written decisions” while such costs are “all common in the world of private

arbitrators.” Id. at 669. After concluding that requiring the “cost-splitting rule . . . would deter a

                                                  3
       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 4 of 8. PageID #: 46




substantial percentage of potential litigants from bringing their claims in the arbitral forum”, the

Sixth Circuit ruled such provision was invalid. Id.

       Similarly, an arbitration agreement cannot be construed to allow the arbitrator discretion

to award or not award a prevailing party their attorney’s fees when mandated by law. Wilks v.

Pep Boys, 241 F. Supp. 2d 860, 866–67 (M.D. Tenn. 2003). Because “the FLSA mandates an

award of attorney's fees to a prevailing plaintiff, the arbitrator would have to award them” in

arbitration. Id. Rule 34(e) of the American Arbitration Association (“AAA”) National Rules

provides the arbitrator with “the authority to provide for the reimbursement of representative’s

fees, in whole or in part, as part of the remedy, in accordance with applicable law.” Id.

       The applicable law in an FLSA suit such as the instant action is 29 U.S.C. § 216(b),

which provides that “a prevailing plaintiff must be awarded a reasonable attorney's fee and

costs.” Id. Accordingly, where an award of attorney’s fees is mandated by law and the “arbitrator

has the authority to award them, . . . a AAA arbitrator would be required to award attorney's fees

and costs to a prevailing FLSA plaintiff.” Id.

       In the instant case, the arbitration agreements at issue contain improper provisions

purporting to limit Plaintiffs’ rights under the FLSA and/or Ohio law. While they first state that

Plaintiffs would have to pay “part” of the arbitration filing fee in the same amount as would be

paid to file in state court, the agreements further provide the Plaintiffs “will be responsible for

paying the remainder of my expenses consequent to my claim including, but not limited to, my

own attorney’s fees if I choose to be represented by an attorney, unless the arbitrator orders

Lighthouse Insurance Group, LLC to pay such fees as a statutory remedy.” See Doc. No. 3-1 at

Exhibits 1 and 2. While the agreements do contain a provision stating that Plaintiffs “understand

that this Agreement . . . does not limit any of my statutory rights or remedies”, the foregoing



                                                 4
        Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 5 of 8. PageID #: 47




provisions and language seemingly do limit, or attempt to limit, their statutory rights and

remedies by requiring payment of expenses and fees that Plaintiffs otherwise would not be

responsible for paying if they pursued their claims in court.

        Accordingly, to the extent these cost-splitting provisions, limitations, and/or caps are in

any way inconsistent with Class Plaintiffs’ substantive statutory rights or remedies, including but

not limited to their rights under 29 U.S.C. § 216(b) to be awarded any and all damages properly

recoverable, including liquidated damages and their reasonable attorney's fee and costs, they

must be invalidated. See Lewis, supra at 11602; see also Morrison, supra at 669. Moreover, to

the extent the arbitration provisions purport to allow the arbitrator discretion to award or not

award a prevailing party their attorney’s fees and costs when mandated by law, they also must be

declared invalid on this basis. See Wilks, supra at 866–67.

        B. The Court should stay this case pending arbitration instead of dismissing with
           prejudice.

        Additionally, the Defendant requests that this Court dismiss this action with prejudice in

ordering arbitration of the claims herein. See Doc. No. 3 at 1, 3, 9-11. Such request is likewise

plainly improper as the Court should simply stay the case pending arbitration. A similar request

to dismiss instead of stay the proceedings was addressed and rejected in Johnson, et al. v. Smyth

Automotive, Inc., Case No. 2:18-cv-1384, 2019 WL 2250578 (S.D. Ohio May, 24, 2019). In that

case, the Defendants likewise argued that the case “must be dismissed” due to a binding

arbitration agreement. Id. at *2. After finding that the claims at issue were covered by the

arbitration agreements and that the Defendant could enforce the agreement, the Court held that

2
  Citing McCaskill v. SCI Mgmt. Corp., 285 F.3d 623, 626 (7th Cir. 2002) (holding unenforceable arbitration
agreement that did not provide for award of attorney fees in accordance with right guaranteed by Title VII); Kristian
v. Comcast Corp., 446 F.3d 25, 48 (1st Cir. 2006) (holding unenforceable arbitration provision precluding treble
damages available under federal antitrust law); Booker v. Robert Half Int’l, Inc., 413 F.3d 77, 83 (D.C. Cir. 2005)
(holding unenforceable and severing clause in arbitration agreement proscribing exemplary and punitive damages
available under Title VII).

                                                         5
       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 6 of 8. PageID #: 48




“[a] trial court has the inherent power to manage its docket, which includes the power to either

stay or dismiss a case in which it orders arbitration.” Id. at *3 citing Moses H. Cone Memorial

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 19-20 (1983). The Court then expressly ordered the

case stayed pending arbitration. Id. at *3. Accordingly, should this Court grant Defendant’s

Motion, it should stay the case and not dismiss it.

       If the Court declines to stay the case and instead elects to dismiss the case pending

arbitration, any dismissal should undoubtedly be without prejudice, and not with prejudice as

Defendant requests in its Motion. Indeed, Judge Lawson wrote a concurring opinion for the Sixth

Circuit that highlighted this point. In Bowie v. Clear Your Debt, LLC, 523 F. App'x 315, 317 (6th

Cir. 2013), Judge Lawson wrote his concurring opinion to “express [his] concern with the way

the district court disposed of those claims, namely, dismissing them with prejudice.” Id. at 317.

Although he agreed the claims were subject to arbitration, Judge Lawson noted that a “dismissal

‘with prejudice’ implies an adjudication on the merits, which, of course, did not occur here” in

compelling arbitration. Id.

       He then held that the “dismissal of the plaintiff's arbitral claims should have

been without prejudice, so that the plaintiff still can pursue them in arbitration if she

chooses.” Id. citing McIntyre v. First Financial Group, No. 12–740, 2012 WL 5939931, at *5

(W.D.Mich. Nov. 21, 2012). Judge Lawson then noted a number of opinions from within this

circuit that have dismissed claims without prejudice in ordering arbitration. Id. citing Morgan v.

United Healthcare Services, Inc., No. 12–676, 2013 WL 1828940 (S.D.Ohio Apr. 30,

2013); Asbell v. Education Affiliates, Inc., No. 3:12–CV–00579, 2013 WL 1775078 (M.D.Tenn.

Apr. 25, 2013); Scott v. Ameritech Pub., Inc., 938 F.Supp.2d 702, 2013 WL 1489095 (E.D.Mich.

Apr. 10, 2013); Rodriguez v. Charles Schwab Corp., No. 12–2277, 2013 WL 907380



                                                 6
       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 7 of 8. PageID #: 49




(W.D.Tenn. Mar. 8, 2013); Smith v. Cheesecake Factory Restaurants, Inc., No. 3:06–CV–00829,

2013 WL 494090 (M.D.Tenn. Feb. 8, 2013); see also Brotherhood of R.R. Signalmen v. Invensys

Rail Corp., No. 12–63, 2013 WL 1309762 (W.D.Ky. Mar. 26, 2013).

       Accordingly, this Court should simply stay the case pending arbitration, or dismiss the

case without prejudice if it chooses to enter a dismissal. Defendant’s request for a dismissal with

prejudice must be denied as ordering arbitration is not an adjudication on the merits.

       III.      Conclusion

       For all of the foregoing reasons, Defendant’s Motion should therefore be denied, in part,

and the Court should hold that the above-discussed portions of the agreements that improperly

limit Plaintiffs’ statutory rights and/or that seek to shift arbitration costs to Plaintiffs are

unenforceable.

                                             Respectfully submitted,

                                             /s/ Matthew J.P. Coffman
                                             Matthew J.P. Coffman (0085586)
                                             COFFMAN LEGAL, LLC
                                             1550 Old Henderson Rd.
                                             Suite 126
                                             Columbus, Ohio 43220
                                             Phone: 614-949-1181
                                             Fax: 614-386-9964
                                             Email: mcoffman@mcoffmanlegal.com

                                             /s/ Peter Contreras
                                             Peter Contreras (0087530)
                                             CONTRERAS LAW, LLC
                                             1550 Old Henderson Rd.
                                             Suite 126
                                             Columbus, Ohio 43220
                                             Phone: 614-787-4878
                                             Fax: 614-957-7515
                                             Email: peter.contreras@contrerasfirm.com

                                             Attorneys for Class Plaintiffs



                                                 7
       Case: 1:19-cv-01186-DAP Doc #: 4 Filed: 07/08/19 8 of 8. PageID #: 50




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

electronically with the Court on this 8th day of July, 2019, via the Court’s CM/ECF system,

which will send electronic notification of the filing to counsel of record.


                                              /s/ Peter A. Contreras
                                              Peter A. Contreras (0087530)




                                                  8
